Citation Nr: 0201078	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for an eye condition.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for a stomach condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1973.

This appeal arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which determined that new and 
material evidence has not been submitted which was sufficient 
to reopen the veteran's claims of entitlement to service 
connection for an eye condition (previously denied by the RO 
in June 1981) and for service connection for a stomach 
condition (previously denied by the RO in May 1976).  

In October 2001, the veteran and his wife testified at a 
personal hearing before the undersigned at the RO.  
Subsequently, the veteran, through his accredited 
representative, submitted additional evidence, which was 
accompanied by a waiver of RO consideration pursuant to 
38 C.F.R. § 20.1304(c) (2001).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
eye condition in June 1981; the veteran was notified of this 
decision the following month.

2.  Evidence submitted since the June 1981 decision is not 
relevant to and probative of the question of whether the 
veteran's eye condition, which preexisted service, increased 
in severity during service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO denied entitlement to service connection for a 
stomach condition in May 1976; the veteran was notified of 
this decision the following month.

4.  Evidence submitted since the May 1976 decision is not 
relevant to and probative of the question of whether the 
veteran developed a chronic stomach condition in service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1981 RO decision 
which denied the veteran's claim of entitlement to service 
connection for an eye condition is not new and material.  The 
June 1981 decision of the RO is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2001).
 
2.  Evidence received since the final May 1976 RO decision 
which denied the veteran's claim of entitlement to service 
connection for a stomach condition is not new and material.  
The May 1976 decision of the RO is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for claimed 
eye and stomach conditions.  He contends, in essence, that 
such disabilities originated during service.  He further 
contends that he has presented new and material evidence 
which is sufficient to reopen his previously denied claims of 
entitlement to service connection.  He has stated that the 
additional evidence that he has presented does indicate that 
his claimed eye and stomach conditions are related to his 
period of service.  

In the interest of clarity, the relevant VA regulations will 
then be reviewed. The factual background of this case will 
then be set forth.    Finally, the Board will analyze the 
veteran's claims and render a decision.

Relevant law and regulations

Service connection

In general, service connection may be granted for a 
disability the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).  New and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Eye condition

Evidence in the record at the time that the RO denied 
entitlement to service connection for an eye condition in 
June 1981 included the veteran's service medical records.  In 
his report of medical history, which was completed at the 
time of his August 1972 entrance physical examination, the 
veteran checked "yes" next to the question concerning eye 
trouble.  He was noted to have decreased visual acuity, 20/40 
bilaterally.  

In January 1973, the veteran was diagnosed with retrolental 
fibroplasia.  In August 1973, he was evaluated by an eye 
specialist because of difficulty with his right eye, which he 
reported he had had all his life.  The examination noted that 
he had been born prematurely and had been given oxygen.  The 
examiner stated that it was likely that his diagnosed 
retrolental fibroplasia was related to this.  During his 
October 1973 separation physical examination, visual acuity 
of 20/100 was noted in the right eye and of 20/30 in the 
left.  

The veteran filed an initial claim of entitlement to service 
connection 
(VA Form 21-526) in April 1974.  He referred to several 
claimed disabilities; eye problems were not mentioned, 
however.  He filed an initial claim for service connection 
for an eye condition in May 1981.  In his claim, he stated 
that he originally had problem with his eyes in November or 
December 1972.

The veteran underwent a VA eye examination in May 1981.  He 
had visual acuity of 20/70 in the right eye and 20/35 in the 
left.  The impression was Grade I retrolental fibroplasia.

In a June 8, 1981 VA rating decision, service connection was 
denied for retrolental fibroplasia, based on the fact that it 
had existed prior to service and was identified on the 
veteran's entrance physical examination.  The veteran was 
notified of that determination by letters in July 1981 from 
the St. Petersburg, Florida RO and in August 1981 from the 
Little Rock RO [the veteran had informed VA that he had moved 
from Florida to Arkansas].  

Evidence received after the June 1981 denial included the 
report of a July 1984 private examination.  This report noted 
visual acuity of 20/50 in the right eye and of 20/40 in the 
left.  Social Security Administration records included an 
examination, which noted visual acuity of 20/50 in the right 
eye and of 20/30 in the left eye.  

In October 2001, the veteran and his wife testified before 
the undersigned at a personal hearing conducted at the RO.  
He denied being aware of any problems with his eyes prior to 
service.  He testified had been told at the time of his 
entrance examination that he had been born with an eye 
problem, but he disagreed with that assessment.  He stated 
that he had not noticed any difficulties with his eyes until 
after service, when he would develop headaches while reading.  
The veteran's wife, who married the veteran in 1974 and has 
been a registered nurse since 1991, testified that she knew 
nothing about the veteran's eye condition during his service.

Stomach condition

The records in the file at the time that the RO denied 
entitlement to service connection for a stomach condition in 
May 1976 included the veteran's service medical records.  In 
January 1972, he was seen for complaints of substernal pain, 
which he indicated was constant and throbbing in nature.  The 
impression was gastroenteritis secondary to hunger spasms 
with hyperacidity.  There were no further stomach or 
gastrointestinal complaints during the veteran's service.  
His October 1973 separation examination was pertinently 
within normal limits.

The veteran filed a claim of entitlement to service 
connection for a stomach problem in April 1974.

The veteran was hospitalized at a VA facility in April 1975.  
He stated that he had been throwing up blood on multiple 
occasions over the last year and a half.  He admitted heavy 
alcohol use, which he had discontinued four months before.  
The physical examination found that he had slight epigastric 
tenderness, without rebound, rigidity or guarding.  There was 
no organomegaly and the bowel sounds were normal.  An upper 
gastrointestinal (UGI) series was within normal limits.  The 
diagnoses were acute gastritis and alcohol abuse.

The veteran was examined by VA in October 1975.  He 
complained of throwing up blood and experiencing chest pain 
in service.  The physical examination noted that the abdomen 
was soft, non-tender and non-rigid.  There was no 
organomegaly and no masses were felt.  Bowel sounds were 
normal, as was percussion resonance over the abdomen.  An UGI 
series was within normal limits.  The diagnosis was no 
organic gastrointestinal disease found this examination.

The veteran's claim of entitlement to service connection for 
a stomach condition was considered in a May 1976 VA rating 
decision.  It was noted that during service the veteran 
received treatment for a gastric condition.  However, it was 
determined that such was an acute condition.  The rating 
decision also noted, in essence, that post-service medical 
records documented an episode of acute gastritis, related to 
alcohol abuse, and that there was no evidence of 
gastrointestinal disease was found on VA examination. 

The evidence received following the May 1976 denial of 
service connection included the report of a July 1984 private 
examination.  This noted that the veteran's gastrointestinal 
system was normal.  An examination of the veteran's abdomen 
during a September and October 1985 VA hospitalization 
following a motor vehicle accident found no abnormalities.  

The veteran submitted lay statements from friends who had 
known him over the last three to five years.  Each of these 
indicated that the veteran had thrown up blood.  A June 1999 
statement from D. M. indicated that he had known the veteran 
before service and that the veteran had begun to throw up 
blood in service.

A June 1999 VA outpatient treatment record noted that the 
veteran had had hemoptysis since 1971 due to chronic 
obstructive pulmonary disease (COPD).  A January 2000 VA 
treatment record noted that the veteran had had hematemesis 
since 1972 and that there had been no improvement since that 
time.  Gastrointestinal work-ups had reportedly always been 
negative.  

The veteran and his wife testified before the undersigned at 
the RO in October 2001.  He indicated that his stomach 
trouble had begun in service; he indicated that he was seen 
several times for throwing up blood.  He was taken to a 
private hospital after service, at which time his complaints 
were related to his drinking. His wife stated that she had 
taken him to the hospital in 1985 when he was vomiting blood.

Analysis

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
thus applicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim]. 
  
The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001).  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001, generally with the same effective date of 
the VCAA, November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)]  However, regulations governing 
reopening of previously and finally denied claims were 
revised effective only as of the date of publication on 
August 29, 2001.  Because the instant appeal to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to claims involving the submission of new and 
material evidence are inapplicable to this case.  

The Board believes that, notwithstanding the limited 
applicability of the VCAA and its implementing regulations in 
claims involving the question of submission of new and 
material evidence, the notice provisions of the VCAA still 
apply.  In that connection, it appears that the veteran has 
been accorded ample notice of the relevant law and of what is 
required of him in the way of evidence.  Specifically, the 
March 1999 Statement of the Case and Supplemental Statements 
of the Case (SSOC) in June 1999, August 1999 and August 2000 
served to fully inform him of the requirements of law.  See, 
in particular, the August 2000 SSOC, which contains succinct 
yet comprehensive explanations as to why his claims were 
denied based on a lack of new and material evidence.

In addition, the veteran and his representative have been 
given ample opportunity to present evidence and argument in 
support of his claims, including appearing before the 
undersigned Board member at a personal hearing at the RO. 

In short, for the reasons expressed above the Board concludes 
that to the extent that the provisions of the VCAA are 
applicable to the issues here presented, VA has complied with 
those provisions.  The Board will accordingly proceed to 
address the issues on appeal.


Discussion

After a careful review of the evidence of record, and for 
reasons which will be discussed below, the Board concludes 
that evidence submitted since the prior final denials of the 
veteran's claims is not "new and material".  Accordingly, 
his claims are not reopened and the May 1976 and June 1981 RO 
decisions remain final.

(i.)  Eye disability

To be new and material, additional evidence must be more than 
merely cumulative or redundant.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The additional evidence in regard to 
veteran's previously-denied claim for service connection for 
an eye disorder is merely cumulative.  The evidence 
previously of record showed that the veteran had retrolental 
fibroplasia that had preexisted his service; none of the 
previous evidence supported a finding that the condition had 
increased in severity during his period of service.  The 
evidence submitted after the June 1981 denial continues to 
indicate that he suffers from retrolental fibroplasia.  
However, none of these records support a finding that the 
condition either did not exist before service or worsened 
during his active duty.  In particular, this evidence 
contains no findings or opinions that the retrolental 
fibroplasia increased in severity during the veteran's period 
of active duty.

(ii.)  Stomach condition

Similarly, the additional evidence of record with respect to 
a stomach condition is not new and material.  The May 1976 VA 
rating decision denied the veteran's claim in essence because 
the evidence of record, including the results of a recent VA 
examination, did not indicate that there existed chronic 
gastrointestinal disease.
The evidence since added to the record similarly contains no 
competent medical evidence of a gastrointestinal disability, 
much less one which is related to the veteran's service.  Cf. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998). [service connection 
may not be granted unless a current disability exists].   

While the veteran has submitted lay statements that indicated 
that he had vomited blood since his return from the service, 
these statements cannot constitute medical opinions as to 
diagnosis or causation, since they were made by lay persons 
and, as such, they are not competent to render such opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).
  
The veteran's spouse, who is a registered nurse, stated that 
the veteran could have had bacteria in his stomach.  This 
does not constitute a medical diagnosis of a current 
gastrointestinal disability.  The veteran's spouse did not 
provide a specific diagnosis, nor did she relate any claimed 
gastrointestinal disability to the veteran's period of 
service.  Her statement therefore cannot be considered to be 
new and material evidence.    

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted with respect to each of the veteran's claims.  
Accordingly, his request to reopen the claims of entitlement 
to service connection for an eye condition and a stomach 
condition is denied.





CONTINUED ON NEXT PAGE


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for an 
eye condition is not reopened, and the benefit sought on 
appeal remains denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
stomach condition is not reopened, and the benefit sought on 
appeal remains denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

